Citation Nr: 1143039	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-43 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for thoracic outlet syndrome, left arm numbness (nondominant), currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased (compensable) rating for residuals of a left humerus fracture.

3.  Entitlement to an effective date prior to June 25, 2008, for a compensable rating for thoracic outlet syndrome, left (minor) arm numbness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The decision increased the Veteran's disability rating for left arm thoracic outlet syndrome from the 0 percent which had been assigned from August 1974, to 40 percent, effective from the June 2008 date of claim.  It continued the denial of a compensable rating for residuals of a left humerus fracture.  A notice of disagreement was received in December 2008, a statement of the case was issued in October 2009, and a substantive appeal was received in November 2009.

The Veteran had indicated in March 2009 that he wished to file a claim for an earlier effective date for his service-connected conditions, stating that the effective dates should be around 1976 or 1977, as that is when he filed his claim.  A review of the claims folder reveals that the disabilities at issue have service connection effective dates in August 1974, with noncompensable ratings assigned before the current June 25, 2008 claim date.  Consequently, the Veteran's statement will be interpreted as a notice of disagreement with the effective date for the 40 percent rating for left arm thoracic outlet syndrome.  As a statement of the case has not been issued on this matter, remand is required per Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge at the RO in July 2011, and a transcript of the hearing is associated with his claims folder. 

In a July 2011 letter, the Veteran's representative indicated a desire to file new claims of service connection for cervical spine disability, lumbar spine disability, left hip disability and migraines as well as a claim for a total disability rating due to individual unemployability.  These matters are hereby referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in July 2011 that he had applied for Social Security Administration disability benefits in the previous week, and that the claim for those benefits was based at least in part on the service-connected disabilities at issue.  Those records should be obtained and incorporated into his claims folder, as VA has a duty to obtain relevant SSA records.  Also, the Veteran testified that all of his treatment is from VA, and the most recent VA medical records contained in his claims folder are dated in June 2008.  Accordingly, attempts should be made to obtain all additional VA medical records since then.  

The Veteran has filed a notice of disagreement with the RO's assignment of the June 25, 2008 effective date for a compensable (currently 40 percent) rating for thoracic outlet syndrome, left arm numbness (non-dominant).  Accordingly, remand is required for a statement of the case.  See Manlincon.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all VA medical records of treatment the Veteran has received since June 2008; as well as all records which SSA has concerning the Veteran's claim for SSA disability insurance benefits, including any claims forms, medical records, and legal decisions.  

2.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

3.  Issue the Veteran a statement of the case on the matter of an effective date prior to June 25, 2008, for a compensable rating for left arm thoracic outlet syndrome.  If he perfects an appeal of this issue, return it to the Board in accordance with the usual appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


